AGREEMENT FOR THE FORMATION
OF A JOINT VENTURE COMPANY

BETWEEN

LA GENERALE DES CARRIERES ET DES MINES DU DRC, a State
company duly incorporated in the DRC, with its registered office at 419.
Kamanyola Avenue. P O Box 450, Lubumbashi, DRC (“Gecamines”);

AND

TREMALT LIMITED

1. PARTIES
11. GECAMINES

1.2. TREMALT LIMITED

2. DEFINITIONS AND GENERAL PROVISIONS

t

The head notes io the clauses of this Agreement are inserted for
reference purposes only and shall in no way govern or affect the
interpretation hercof.

Unless inconsistent with the context, the expressions set forth below,

whether used as a verb or à nou, shali bear the following meanings:

2.2,

2:22

2.2.4

2:2:6

5
ts
=

2.29

“the Act”

“the agreement / this
Agreement/the

Convention”

“Auditor”

“the Board”

“Business Day”

“KMC*

“Commercialisation"

“Concession Area”

“the Concessions”

2

means Act N° 8i — 013 of 2 April 1981 on
general legislation pertaining to mines and
hydrocarbons in the DRC;

means the Mining Convention and Joint
Venture Agreement set out in this document
and includes all appendices or other

annexure hereto,

means the auditors of KMC for the time
being;

means the hoard of director KMC as

constituted from time to time;

means any day other than a Saturday,
Sunday or an official public holiday in the
DRC,;

means the Joint Venture Company new
company to be incorporated in the DRC, as
contemplated in clause 5 below.

means the marketing and sale of extracted
minerais, including cobalt, copper and other
metals, in any format, including crushed,
concentrated, refined, metallurgically

processed or any on the world market;

means the demarcated area outlined in red on
the plan attached hereto as Annexure “A”
initialled by the parties for identification
purposes, Which area includes all the
Concessions, Quarries and Mines excluding
Likasi;

means Concessions identified on Annexure
“K® to this Agreement , and any other
Mining and/or Quarry Rights, which entail
ali rights in terms of a mining permit or
mining litle granted under the provisions of

the Act, to mine Minerals in the area in

EH Ve «
2.2.10

2,2.411

2.2.12

2.2.13

2.2.14

22,15

2.2.16

22,17

2.2.18

“Dollars or $”

“DRC/the DRC”

“Exploration”

“Gecamines” .

“TREMALT
LIMITED”

“Management Team”

“Metals”

“Minerals/Mineral
Deposits/Ore
Deposits”

“the Mineral Rights /
the Mining Titles”

respect whereof the Concession is granted;

Means United States Dollars, as the otficial
currency of the United States of America on
the Signature Date;

Means the sovereign country known as the
Democratic Republic of the Congo.

the activity by which a party intends to
search for mineral deposits by way of
exploration works which disturb the surface
of the earth; |

Means the party defined in clause 1.1 above;

Means the party defined in clause 1.2 above;

Means those members of KMC personnel
from time to time contracted or employed or
appointed by KMC who are vested with the
day to day management of KMC;

Means metallurgically processed minerals;

means any mineral substance which is the
subject of any of the Concessions or Quarry
Rights transferred to KMC pursuant to this
Agreement, occurring naturally in or on or
underneath the earth, in or under water,
which mineral substance may have value and
which has been formed by or subjected to
some geological process, excluding water, in
any format or derivative,

shall include but not be limited to all
reconnaissance, prospecting, exploration,
retention and mining licences, permissions
and Concessions to Minerals such as Cooper,
- Cobalt Deposits and Quarry Substances,
issued by the DRC authorities (or its

predecessors) under previous, prevailing or

2.2.19 “the Mining Zone /
the Mines”

2.2.20 “Mining/Mining
Operations”

22.21 “Non-Project

Production”

22.22 ‘the Project”

2.2.23 ‘the Signature Date”

2.2.24 “Tailings”

AULUIE AgpiDiauauwas news "Su

the Act;

means the entire geographical area wherein
KMC may conduct its exploration, research
and mining operations in the Concession
Area, being an area duly surveyed, with its
perimeter boundaries  demarcated and
beaconed, as more fully illustrated in
Annexure “A” hereto, comprising no less
than the individual Mineral Deposits and
quarries set in Annexure “L” to this

Agreement;

means the activity by which, from a Mineral
Deposit sufficiently explored, by means of
either opencast or surface or underground
works, to an unlimited depth, a party extracts
Minerals, refines same, and transforms it into
any derivative or format thereof with value,

where after the Minerals are commercialised;

means any production arising from mining or
exploitation or processing of Minerals other
than in terms of the Mining Operations
contemplated herein;

means the joint venture Project hereby
undertaken by the parties comprising of the
conception, exploration, development
exploitation and mining operations
undertaken in the Concession Area,
including the marketing and
commercialisation of the extracted Metals;

the date on which the last party to sign this
Agreement, signs it;

means the discards from the processing of
minerals located within the Conception Area
and identified in Annexure “F" hereto;

2.2.25 “year” means a calendar year;

2.3. Unless inconsistent with the context, an expression which denotes :
2.3.1 Any gender includes the other gender;

232 À natural person includes an artificial person and vice versa;

2.3.3. The singular includes the plural and vice versa

2.4. Any annexure and schedules to this Agreement form an integral part
hereof and words and expression defined in this Agreement shall,
unless the context otherwise requires, the meaning in such annexures
and schedules, and definitions in this clause 2 must inter alia be
interpreted in accordance with any substantive provisions contained
in this “Interpretation” clause.

255 Any term or word utilized in this Agreement shall, unless expressly
or contextually stated otherwise, bear the meaning ascribed thereto
in the Act.

&. INTRODUCTION

3:1 Gecamines, a State company with an industrial and commercial

character and vested with legal personality, the entire share capital
whereof is 100 % (one hundred per centum) owned by the DRC, is
the registered holder of respectively all the Mineral Rights, Mining
Titles, Concessions and Quarry Rights in the Mining Zone, and
owner of the Processing Equipment defined above.

3.2 TREMALT LIMITED is a private company registered in Switzerland

with its headquarters located 6 Boulevard George Favon in Geneva.

3.3 TREMALT LIMITED wishes to conclude a Joint Venture agreement
with Gecamines for the incorporation of KMC, whereby the Project
hereby constituted will enable KMC to mine and process the
Minerals found in the Mining Zone, on the terms and conditions
herein contained, to the mutual benefit of the parties hereto.

3.4 It is further recorded that :

3.4.1 The proposed exploitation of the Mineral Rights within the Mining
Zone will fall within the framework of DRC’s policy to promote the
6
value of the country’s mineral resources, train domestic manpower,
create jobs, transfer technology and elevate the population’s standard
of living;

| 3.4.2 The execution of the proposed mining Project will require a large
investment and substantial foreign financing will be necessary to

complement KMC's share capital;

34.3 Considering the risks involved in such a mining project, the
procurement of foreign loans will be impossible unless, during the
investment period, the Project generates enough net profits from
operations to ensure the repayment of these loans;

3.4.4 The complete success of the Project will require stable and durable
legal, fiscal and economic conditions under which KMC can conduct
its operations;

3.4.5 The Project will result in greater economic activity and employment
in the concession Area and its surrounding regions, as well as large
foreign export revenue for DRC,;

Bis. TREMALT LIMITED and Gecamines wish to exploit Minerals in the
Mining Zone by way of a joint shareholding in KMC, based upon the
joint venture relationship provided for herein.

4. JOINT VENTURE

This Agreement is conceived as and shall constitute a joint venture
between TREMALT LIMITED and Gecamines, with effect from the
Signature Date, subject however in all respects to the terms and
conditions and limitations hereof, with the purpose of profitable
exploitation and processing of Minerals extracted from the Mining
Zone, and each shall accordingly act as a joint venturer towards the
other with the same good faith upon the terms of this Agreement and
subject to the conditions hereof, provided however that nothing
herein contained shall be deemed to constitute a partnership between
the parties, or create any several liability, and the Parties hereto
accordingly reciprocally indemnify each other against any claims
which may be made against the one in relation to the obligations or
liabilities of the other, including obligations which were incurred

prior to — or after the Signature Date. D
CE
Q  % AR JA

5. INCORPORATION OF KMC

Sd TREMALT LIMITED and Gecamines shall endeavour to procure the
incorporation as soon as possible of a company being a “société
privée à responsabilité limitée” to be known as KABAMBANKOLA
MINING COMPANY(KMC). TREMALT LIMITED shall be entitled
to settile the nature, constitution, initial capitalization, share
structure, notarial status documents, and all other matters affecting
the registration, formation and incorporation of KMC.

5.2.1 Upon incorporation of KMC, or as soon as reasonably possible
thereafter, KMC shall procure the issue and allotment to respectively
Gecamines of 20 % (twenty percent) of the issued share capital of
KMC, and to TREMALT LIMITED of 80 % (eighty percent) of
KMC's issued share capital. Gecamines shall obtain its shareholding
free of any consideration additional to what is provided for in this
Agreement. The Auditors shall be obliged to ensure that the formal
share registers of KMC contain all relevant information in order to
accurately reflect the shareholdings.

5.2.2 TREMALT LIMITED shall, during the subsistence of this
Agreement, notwithstanding anything to the contrary contained in
the founding documents or other constitutional documents of KMC,
be at liberty to sell, and to offer for sale, its shareholding (or any
portion thereof) in KMC to any third party'ofits election.

52:53 At any stage after incorporation of KMC, Gecamines and TREMALT
LIMITED, as KMC's sole shareholders, may at their discretion
further define their relationship by of a shareholders agreement,
which must be signed by both parties.

6 WARRANTIES

6.1 Gecamines warrants and undertakes in favour of KMC, that as the
Signature Date hereof, and furthermore at the date of cession of the
Mineral Right and Concessions to KMC, as contemplated herein :

6.1.1 In respect of all the Mineral Rights and each and all of the
Concessions :

6.1.1.1 All laws applicable thereto and to operations in terms thereof have

been complied with in all respects by 7 APE
w

Gecamines is not in breach of any ofits obligations;

No threats of cancellation, termination, withdrawal, invalidity,
unenforceability, or non-compliance have been received or rumoured
in respect thereof,

All minimum work lawfully required to be performed by Gecamines
has been performed,

Gecamines has incurred all minimum legally required expenditure;

Gecamines has all rights, titles, permits and other contractual and
statutory right and authorizations in respect of the Mining Zone in
order to carry on prospecting, development and mining operations in
respect of Minerals in the Mining Zone;

The Mineral Rights and Concessions are valid and enforceable on
the Signature Date and shall furthermore be valid for a period
terminating not earlier than 20 (twenty) years after Signature Date,
which validity is extendable thereafter for either the life of the
Mines or a further period of 10 (ten) years, whichever of the 2 (two)
latter periods are the shorter.

The Minerals Rights and Concessions confer on the holder thereof
the sole and exclusive right to mine, or to acquire the tight or little to
mine, for the specified Minerals in the Concession Area;

Gecamines do not hold and during the subsistence of this Agreement,
in respect of the Mining Zone and Concession Area, will hold no
other rights Lo prospect or mine, or rights ancillary to prospecting or
mining, or options or rights of first refusal in respect thereof;

Gecamines is not aware of any impediments to the full

implementation and continualion of this Agreement;

Gecamines in the sole titleholder and owner of the Tailings, which
are hereby transferred to KMC in unencumbered form.

Gecamines is the sole holder of respectively the Mineral Rights and
Ore Deposits in the Concession Area and of the Mines in the Mining
Zone;

A)
6:14:

6.1.8

6.1.9

Should the Mineral Rights or the Concessions expire while this
Agreement is still in force, Gecamines shall timeously provide for
the renewal or for the grant of one or more new Concessions with
identical terms and conditions in accordance with Article 24 of the
Act, for the duration of this Agreement and any renewal thereof.
Gecamines warrants that the Project is sufficient, as a matter of law,
for purpose of renewal and/or granting anew such Mineral Rights.
Gecamines shall furthermore be obliged to cede additional
exploitable Concessions Lo KMC in the eventuality of the herein
defined Concessions being depleted prior to expiry of this

Agreement.

The Mineral Right and Concessions are not encumbered by any
duties, obligations Or constraints towards third parties and
Gecamines can transfer the Mineral Right and Concessions

unrestrained;

Gecamines is the exclusive titleholder, owner and beneficiary in and
to the Processing Equipment, which it warrants to be free of any
obligations towards third parties, and is entitled to grant valid
Option to lease ali facilities of the Processing Equipment to KMC
for the duration of this Agreement. Accordingly, as recorded in
clause 4 above, Gecamines hereby identifies KMC against any
liabilities or claims, of whatsoever nature, made by third parties at
any stage prior to or the Signature Date, in respect of debts or
obligations or any liabilities incurred as à result of the direct Or

indirect activities Or failures of Gecamines.

Gecamines possesses all rights to use the surface assets in the
Concession Area. naturally occurring Or man-made, and all
infrastructural improvements necessary to operate in the Mining
Zone, and Gecamines will for the duration of this Agreement grant
KMC such unrestricted access and usage thereto (inclusive of rail,

water, electricity, roads, airports and airspace);

No non-contracting party has any right to any part of the Processing
Equipment or to the Minerals, Metals or concentrates derived there

À.
L

from.
6.1

6.1

7.1

Ed

LA

FA.

ga

11

2

«3:

TE

10

Gecamines warrants and declares that it has completed all feasibility
studies, in respect of the Concessions, the Mineral Deposits and the
Mines, which lawfully require completion, prior to the Signature
Date.

Gecamines hereby waives all rights to dividends in the favour of the
DRC's Government and shall have no entitlement to dividends
declared by KMC at any stage, either during the currency or after
expiry of this Agreement.

Dividends are regulated by a profit sharing agreement executed by
TREMALT LIMITED with DRC Government.

TREMALT LIMITED and Gecamines, stipulate, declare and warrant
each to the other, that :

It is validly constituted company or other entity legal personality
according to the laws in effect at the place of its incorporation, it is
duly organized and exists validly according to those laws and it has
the power to exercise its activities in the jurisdictions wherein it
operates;

It has full power and competence to exercise its activities, to enter
into this Agreement, as well as to execute any and all obligations
imposed upon it in terms of this Agreement;

It has obtained all resolutions or other compulsory authorizations
needed in order to sign, remit and execute this Agreement and any
and all agreements or obligatory acts envisaged in this Agreement;
furthermore such signature, remittance and execution;

Do not contradict or violate any of the provisions of its statutes, any
decision by shareholders or administrators, any agreement,
stipulation or undertaking whatsoever to which it is a party of by
which it is bound, and do not create any charge on its assets by
virtue of those same Acts; and

Do not violate any applicable law in the jurisdiction where it is

incorporated; LS

EE
Q.
TA.

7:2

8.1

8.2

8.3

8.4

il

This Agreement is validiy signed and remitted by itself and is in
accordance with its terms, valid, compulsory and executable on
each's part.

PRINCIPAL OBLIGATIONS OF GECAMINES

On the Signature Date, to the extent to which it shall not already
have done so, Gecamines shall deliver to KMC, all feasibility
studies, geological, geophysical, geobotanical, geochemical, photo
geological, aero magnetic, assay and analysis information and any
other relevant data (including drilling samples and interpretation of
such data) in its possession or control relating to all prospecting and

mining activities carried on by Gecamines in the Concession Area
prior to the Signature Date.

Within 7 (seven) days after either the incorporation of KMC or the
Signature Date, whichever is the later, Gecamines shall cede and
assign to KMC the Tailings, Mineral Rights and the Concessions and
any and all other relevant rights held by Gecamines in respect of the
Mining Zone.

KMC shall be entitled at any time to amend or extend or procure
replacements or substitutes for all or any of the Mineral Rights or
the Concessions, or to exercise all or any of the rights therein
contemplated, including but not limited to. rights to acquire Mining
Rights or Mining Tities. Upon the lawful termination or final expiry
of this Agreement, KMC shall be obliged to cede and transfer to
Gecamines, or its nominee, all Mineral Rights and Concessions
obtained by it in terms of this Agreement, to vacate and cancel the
leases in respect of Processing Equipment (which shall include all
improvements or rehabilitation thereof made during the currency of
this Agreement), and to surrender any and all rights to any unused
portions of the Tailings.

The transfer of the Mineral Rights and Concessions will be
undertaken in such a way that KMC will have at its disposal all plant
and equipment, waste dumps, slag dumps, Tailings dams and all
other infrastructure of the Mining Zone, provided that KMC shall not
assume any liabilities associated with these assets arising prior to the

Signature Date. | Le >
ar 27

J
94

9:2

10.1

10.2

10.3

THE SHITURU PLANT
Shituru Plant remains the property of Gecamines.

Gecamines shall provide unhindered access to KMC in order to

process its concentrate according to a toll treatment agreement to be
agreed without delay.

To ensure efficient and effective use of the plant the two parties
shall set up a joint technical collaboration team in Shituru Plant.

RESTRAINT AND EXCLUSIVITY

Gecamines shall not, during the period of this Agreement, grant any rights to any
third party in respect of the Concession Area or the Mining Zone or in any other
way relevant to this Project, without first having offered such rights to KMC.

Nothing in this Agreement shall disentitle TREMALT LIMITED from carrying
out any prospecting or mining operations independently of Gecamines or KMC
anywhere in DRC, subject to lawfully required permissions from the DRC, and
TREMALT LIMITED shall be under no obligation whatsoever, save as expressly
provided for in this Agreement, to offer any such prospecting or mining
propositions or any rights thereto to Gecamines or to KMC.

KMC shall be entitled at any time after its formal incorporation to enter into a
contract with TREMALT LIMITED or Gecamines in terms whereof one or more
or all aspects and functions of the Mining Operations of the Project may be
fulfilled by TREMALT LIMITED or Gecamines. This contract may be in the
form of either a mineral lease or any other similar agreement.

FINANCING
From the Signature Date:

TREMALT LIMITED will be subject to a 6 (six) month period in order to
establish, with the obligatory assistance of the other parties hereto as and when
required, in the name of and for the account of KMC, the necessary financing
required to conduct the mining operations of the Project. Substantive mining
operations in respect of at least 3 (three) of the Mineral Deposits listed in
Annexure “L” hereto, will have to commence within a further 3 (three) months
afier the expiry of the aforementioned 6 (six) month period;

AI financing for the Project shall be procured by means of advances effected by
TREMALT LIMITED and/or by loans.

Gecamines shall have no responsibilities in respect of any of the operational
financing requirements of the Project. It shall, however, always be accurately
informed of the financial position of KMC and the Mining Operations, by virtue

of its seat on the board of directors of KMC. Gecamines NE p
T2

12.

13.1.2

1322

13
in its capacity as a Shareholder of KMC, to co-operate in the procurement or
establishment of bank or other guarantees necessary for financing in accordance
with clause 13.2 below.

Gecamines hereby formally consents to TREMALT LIMITED and KMC
obtaining part or all of the financing for the Project from intemational agencies
and/or banks and/or other suitable entities or persons, subject in all respects to the
provisions of clause 13.1.2 above. TREMALT LIMITED is hereby authorised to
act at its own reasonable discretion in this regard. Gecamines shall co-operate
fully with TREMALT LIMITED and/or KMC to facilitate the procurement of
such financing, particularly by signing any documents and by giving all
assurances which may reasonably be required to obtain such financing, though
without any financial and legal obligations on its part.

AGREEMENT WITH DRC GOVERNMENT

GECAMINES, TREMALT LIMITED and. KMC will settle immediately with the
DRC Government a specific convention covering the purpose of the present
agreement and governing key issues of the intended operations such as:

— Social obligations

—  Calculation of net taxable income

— Customs duties

— Fiscal and other duties exonerations
— Samples and exports

- Work permits and visas

— Authority for security and means of communications
— Central bank

—  Arbitrations

— Performance

— More favourable provisions

— Free circulation

— Power and water, etc.

ACCOUNTING
Accounting Records

The accounting records and financial statements of KMC shall be drawn up in
accordance with the provisions of the DRC accounting legislation and practice.
Such records shall also take into account and respect the accounting rules and
procedures usually adhered to by the international mining industry,

KMC'Ss accounting records and financial statements shall be drawn up in United
State Dollars and may be converted to Congolese Francs simultaneously with
finalization of the required audit procedures annually, by the utilization of the

official rate of exchange as effective on the final business day of the exercise
concerned.

Annual Audit AE Je
13.2:1

C2

14
The Auditors shall perform an annual audit of KMC’s accounts in the manner and
in accordance with the international regulations pertaining to mining companies;

Each year, within 3 (three) months of receiving the Auditors’ report, KMC shal]
send the report, together with its comments and observations, to its shareholders.

SALES
In accordance with the provisions of clause 12 above, KMC’s products shall be

sold in the United States Dollar currency or other foreign currencies and both of

these parties shall each have the right to dispose freely of the returns from these
sales.

ACCOUNTS ABROAD

KMC may open, hold and operate one or more foreign accounts abroad in foreign
currency with one or more reputable international banks it has selected and which
are approved of by the Central Bank of the DRC. The transactions made on these
accounts will include, without limitation:

the payments made by the shareholders of KMC

the calls made by KMC on the loans granted by its financial backers:

the sale proceeds, pursuant to clauses 12 and 14 above;

the proceeds from other transfers and possible commercial or financial dealings.
From these accounts will be deducted the amounts necessary for:

the payment of supplies and contracts for the construction and investment of the
Project; l

the payment of salaries and remunerations owed in foreign currency;

the payment for the purchase of goods, supplies and services necessary for the
normal operation of the exploitations;

covering the operating costs in the DRC;

the redemption of debt;

the payment of management and other fees;

the payment of dividends;

the establishment of any reserve necessary to cover future costs and risks;

the payment of the liquidation bonus in favour of the shareholders;

Re
15.2.10

16.1.2

16.13

16.1.4

16.1.5

16.1.6

16.2

16.2.1

PA

15
the repayment of loans and the payment of dividends, consultant fees and other
payments in favour of KMC shareholders.

PERSONNEL AND OTHER OPERATIONAL ISSUES

Personnel

KMC shall forthwith after exercising the Options be contractually responsible for
payment of the salaries of all personnel members employed by Gecamines on date
of signature of the Agreement (‘the employees”), provided however that such
employees are required and will be directly involved in the Project undertaken in
terms of the Convention. To this end, Gecamines will supply a list of relevant
employees to KMC who shall be able to verify the correctness thereof prior to
incurring any contractual liabilities. However, all other past employment benefits
of the employees obtained from Gecamines shall remain the exclusive
responsibility of Gecamines, for instance ‘pension and medical aid benefits.
Accordingly new employer/employee relationship will be established between the
employees and either KMC.

Furthermore all other responsibilities and administrative aspects of employment in
respect of the employees shall remain the exclusive responsibility of KMC, and e
monthiy financial remunerations pertaining to employees will be transferred to
KMC upon conclusive verification of the correctness of the list of employees
subsequent to the Options having been exercised.

Additionally, if any employees are found to be unsuitable for their intended
position, Gecamines will have to replace such employees, to the complete
satisfaction of KMC, failing which the latter 2 (two) parties will be able to replace
them.

There are no restrictions on the number of expatriates KMC may appoint to the

Project, neither are there restrictions on the positions which these expatriates can
fill. l

Board control and Managerial control at KMC will be exercised by the majority
shareholder, TREMALT  LIMITED. Notwithstanding their respective
shareholdings, TREMALT LIMITED is allowed to appoint 5 (five) directors to
the board of KMC for every 2 (two) directors that Gecamines may appoint. In
consideration of the control it has at board level, TREMALT LIMITED shall also
be able to control the appointment of the entire Management Team of KMC.

Subject to the provisions of clauses 18.1.1 to 18.1.5 above and of the Labour Law
of DRC, KMC shall be free to select, recruit, employ and dismiss the employees in
accordance with the relevant regulations, provided that the consent of Gecamines
must always first be obtained for the instant dismissal of any employee
contractually utilised by KMC in respect ofthe Project.

TRAINING AND ANTICIPATORY MANAGEMENT

TREMALT LIMITED undertakes to implement a policy of technology transfer,
subject to normal confidentiality provisions. This transfer and relat
16.2.2

16.23

17.

F7.2

16
respect of extraction of minerals and metallurgical processing of minerals shall
take place either on the Project site or elsewhere.

In addition to technology transfer, there will also be a transfer of operational
techniques, especially in extraction and processing sectors. The transfer of
modem management techniques will also be a primary objective for the
management and supervisory team.

TREMALT LIMITED undertakes to supply the employees with the training
necessary to undertake their work competently, and with the opportunity to learn
new techniques which will allow them to progress in future in relation to more
complex and demanding posts. This policy has as its objective to encourage the
employees to show initiative and to take on responsibilities in order to fulfil their
potential.

DISPUTES .

Amicable Settlement. In the case of a dispute between the Parties resulting from
or concerning this Agreement or related to a breach hereof, the Parties in question
undertake, before beginning any arbitral or judicial procedure, and except in the
case of urgency, to meet in an attempt to reach an amicable settlement. To this
effect, the president of the Parties in question (or their agents) will meet within 15
days of the date of a written invitation sent by registered post by the most diligent
Party to the other Parties involved. If this meeting does not take place within this
time limit or if the dispute is not resolved by a written agreement signed by all the
Parties involved within 15 days of the meeting, the Party involved may submit the
dispute to arbitration or may take it to court in accordance with the following
provisions of this Article.

Arbitration

(a) Binding Arbitration. All disputes, controversies or claims arising out of
or related to this Agreement or the breach hereof, which are not
resolved in accordance with section 17.1 above, will be settled by
arbitration.

() Designation of Arbitrators. Within 15 days after delivery of its notice
demanding arbitration, the Party first calling for arbitration will
designate one person to serve as its arbitrator and will deliver a notice
containing the name and address of its designee to the other Party.
Within 10 days after its receipt of such notice, the other Party will
designate another person to serve as a second arbitrator and will deliver
a notice containing the name and address of its designee to the Party
who first designated an arbitrator. Within 20 days after the designation
of the second arbitrator, the 2 arbitrators so designated will designate
and secure the agreement to serve of a third arbitrator, who will be a
person reasonably knowledgeable with respect to the matters involved
in the arbitration.

(c) Situs. The arbitration will be conducted in Geneva (Switzerland) in

English with simultaneous French translation, and the arbitrators will
a © D
173

17.4

LL
take inspiration from the procedure rules of the International Chamber
of Commerce to the extent such rules are not inconsistent with law or
this Agreement. Arbitration proceedings will continue in the absence of
an arbitrator or a Party who, after notice given pursuant to this Article
17, fails to participate in or to obtain an adjounment of the proceedings.
A Party who fails to exercise any right granted to it in this Article 17
within the time provided herein will be deemed to have waived such
right. A majority of the arbitrators will by written notice to the Parties
establish a schedule for the arbitration proceedings and issue orders
relating to the conduct of such proceedings goveming, among other
matters, discovery and the conduct of the hearing. Unless the Parties
agree otherwise in writing, the arbitrators will issue their final decision
in writing within 60 das of the designation of the third arbitrator. If
they fail to do so, they will be discharged and 3 other arbitrators will be
designated in accordance with the provisions of this Article 17 and
arbitration hereunder will begin anew upon the demand by either Party.

(4) Decision. The decision of the arbitrators will be final and binding upon
the Parties as soon as it is notified to each of the Parties pursuant to
Article 18. The decision must state clearly how the arbitrators have
ruled with respect to each issue submitted to them.

(e) Fees. Each Party will pay all fees and costs of the arbitrator
designated by it and of its counsel and witnesses and all other
expenses associated with the preparation and presentation ofits
case. All other costs and expenses of the arbitration will be shared
equaliy by the Parties unless the decision of the arbitrators will
specify a different apportionment of any or all of such costs and
expenses.

Disputes with the State. If one Party considers that a dispute between Parties is
connected to a dispute between one or more Parties and the State, it must first of
all submit the question of such connection to the arbitration court mentioned at
section 19.2. If this arbitration court confirms the connection, the latter must
declare itself incompetent. In this case, the most diligent Party may, in accordance
with Article 37 of the State Agreement, jointly submit the two disputes which
have been recognised as connected, to the International Centre for the Settlement
of Investment Disputes. Gecamines hereby submits itself to the jurisdiction of this
last body, but only in this specific situation. If the arbitration court judges that
there is no connection, the two disputes will be treated separately in accordance
with the procedures provided in each of the agreements.

Jurisdiction. Al] disputes, controversies or claims arising out of or related to this
Agreement, or the breach thereof, for which the arbitration court referred to in
section 19.2 or section 19.3 (and 7.6) declares itself not competent (except if, with
respect to the arbitration court referred to in section 19.2 the latter has declared
itself incompetent because of connection pursuant to section 19.3, in which case
the arbitration court referred to in section 19.3 will be competent), will be of the
sole competence of the courts of Vancouver (Canada) and conducted in English,
with simultaneous translation in French.

w Je

Ÿ
18
18. CONDITIONS OF TRADE

18.1 KMC shall be entitled to a free choice of suppliers, contractors or sub-contractors
without any conditions or restrictions other than those resulting from the
provisions of the legislation on trading companies.

18.2 However, it shall firstly give preference to DRC organisations and companies,
provided always that these entities guarantee the same quality, security and supply
periods as those offered by other competitive companies.

9; ENVIRONMENTAL PROTECTION

19.1 The activities of KMC will be carried on in compliance with environmental
standards intemationally accepted as good mining practice, provided that such
standards are in practice adhered to by Gecamines in all its operations, prior to the
Signature Date, it being recorded that Gecamines does not expect KMC to adhere
to environmental standards which are more onerous in any way than those of
Gecamines. In addition, KMC undertakes:

19.1.1 to take adequate measures, for the duration of this Convention, to protect
the environment and the public infrastructures used beyond normal
industrial use, in compliance with the rules and uses internationally
accepted in the mining industry, as far as these may e applied in the DRC,
and with the laws in force;

19.12 to mitigate, by adequate measures, the damage which could be caused to
the environment and to the public infrastructure used beyond normal
industrial use;

19.13 to compiy with the legislation in force concerning dangerous waste,
damage to natural resources and protection of the environment,

19.14 to restore used sites and the excavated plots of land in compliance with the
rules and uses internationally accepted in the mining industry, as far as
these may be applied in the DRC;

OL to comply with the provisions of the Forest Guide, in particular those
relating to the reclamation along banks, rivers and slopes; and

19.1.6 -- to set up a system for the purification or treatment of used residual water
from the mines and plants, which are released from the areas foreseen in
the works program.

19.2 Following the completion, and adoption by the Board of KMC, of a bankable
feasibility study, and the design of the exploitation envisaged to be provided for
therein, Gecamines shall ensure the orderly removal of all dwellings which are
likely to be affected by the future Mining Operations. KMC shall fund the cost of
the relocation of the relevant inhabitants, which shall be deducted from the gross

operating income for purposes of determining the Net 1
A A $

> A
9
20. LANGUAGE

The English and French languages shall be the official languages to be used under
this Agreement and shall be used by the parties in all notices, communications,
statements and any technical or commercial documentation to be prepared and
presented under this Agreement; provided that in the case of inconsistency
between the English and French versions, the English language version shall
always prevail.

21. DURATION

This Agreement shall endure for 25 (twenty five) years after the Signature Date
and may be extended upon terms to be mutually agreed, subject however to
extension in the case of force majeure as referred to in clause 29.

22: FORCE MAJEURE

22: In case of Force Majeure (as such term is hereinafter defined) the party materially
affected or which could be materially affected by Force Majeure (the “Affected
Party”) shall give to the other parties to this Agreement prompt written notice
describing such event of Force Majeure.

222 As from the occurrence of an event of Force majeure, the obligations of the
Affected Party shall be suspended during the whole continuance of such event of
Force Majeure and for an additional period, sufficient to permit the Affected
Party, acting with all required diligence, to place itself to the same situation as
before the occurrence of such event of Force Majeure.

22.3 AI time periods and all dates subsequent to the date of occurrence of the event of
Force Majeure shall be adjusted to take into account the extension and delay
arising out of such event of Force Majeure.

22.4 The Affected Parties shall use all diligence reasonably possible to eliminate such
even of Force Majeure as quickly as possible, but such requirement shall not entail
the settlement of strikes or other industrials disputes against the judgement of the
Affected Party.

22:5 For purposes of this clause the term Force Majeure means any sudden or
unforeseen or insurmountable even outside the control of the Affected Party,
excluding lack of funds, but including without limitation: strikes, lockouts or other
industrial disputes, acts of a public enemy, riots, acts of public violence, pillage,
rebellion, revoit, revolution, civil war, coup d’Etat or any event of political
character which materially affects or could materially affect the success of the
Project, fire, storm, flood, explosion, government restriction, failure to obtain any
approval required from public authorities inclusive of environmental protection
agencies.

22.6 In case of Force Majeure, the parties hereto will consult with each other as to how
to limit the damage caused by the Force Majeure.

3 £ Je

T4 q
23;

24.2

26.

BREACH

Subject Lo clause 24 below. if any of the parties to this Agreement commit a
material breach of contract, the other parties shall have the right to demand that
such breach be remedied within reasonable specified period of time. 1f such breach
is not remedied within such period of time, the complaining party shall have the
right to terminate this Agreement by giving 60 (sixty) days: written notice to the
defaulting party. However, if the defaulting party contests such material breach of
this Agreement, no termination shall oceur unless and until an alleped unremedied

material breach shall have been judged by a final award of arbitration in
accordance with clause 17 of this Agreement.

RIGHT TO EARLY TERMINATION BY TREMALT LIMITED

TREMALT LIMITÉD may terminale this Agreement on 30 (thirty) days written
notice forwarded to both Gecamines and KMC at its own election and without
being obliged to give reasons for such termination. In such event and to give full
effect Lo this right, FREMALT LIMITED will cede free of charge its shares in
KMC to Gecamines and will procure the resignation of the persons who have been
elected Managing Director, Directors, General Managers and Consultants.
Furthermore, all advances which have by then made by TREMALT LIMITED to
KMC as being part of KMC's debt in favour of TREMALT LIMITED, will
immediately be repayable and any fcasibility study (if in existence at that time)
will remain the property of KMC.

From transmission of the abovementioned notice. TREMALT LIMITED shall be
liberated of any further obligation to make advances or finance the expenses.
including, salaries of employees to participate in any increase of capital and/or to
render to Gecamines any further payments of the Project Fees and/or Pre-Option
Fees due. and TREMALT LIMITED shall not be held liable for the payment
thereof or for any damages towards any party whatsoever. Any Project Fees
already paid by ‘TREMALT LIMITED to Gecamines at that time will remain the
latter's.

LIQUIDATION

Should the shareholders agree on the dissolution or the liquidation of KMC, the
provisions of the statutes of KMC concerning liquidation will apply in accordance
with the laws of the Democratic Republic of the Congo.

INSTITUT DRC DU COBALT

In the event of the creation. on Gecamines’ initiative, of an Institut DRC du

Cobalt. whose object would be the study and promotion of the international cobalt
market. KMC will become one of its founding members.

& LE AK
LA À
ty
n
to

S]
er
Lo

ty
D
is

28.

21
CONFIDENTIALITY

The parties shall, save as required by virtue of the fact that any of them is a listed
Company at any stage and save as required by any regulatory authorities, keep
secret and confidential and shall not without prior written permission of the other
parties hereto, publish, disclose, divulge or communicate to third parties or make
public disclosures of:

the commercial terms and conditions of this Agreement;

any information relating Lo any activities carried on or proposed to be
carried on pursuant to this Agreement,

any information or interpretations thercof relating to the results of
prospecting, assay, analysis, or aeromagnetic surveys herein contemplated
or the mineralisation of the Concession Area and other areas contemplated
in this agreement. the feasibility or terms of a mining venture in the
Concession Area, proposed methods of mining, or geological, technical,
financial or other data and interpretations thereof relating to Minerals in
the Concession Arca.

The parties shall take all necessary action, including legal proceedings, 10 compel
compliance with this clause 35 by their shareholders, directors, officers.
employees, agents, coniractors and representatives.

SEVERABILITY

If any provision of this Agreement should be or become void, illegal or
unenforceable, the parties shall negotiate in good faith to amend the agreement to
achieve the parties’ stated intention, but if this is not possible then such provision
shall be severed and the remaining provisions of this Agreement shall remain of
full force and effect.

COSTS

TRÉMALT LIMITED shall bear the cost of and incidental to the negotiation,
preparation, execution and implementation of this Agreement.

SUPREMACY OF THIS AGREEMENT

The provisions of this Agreement shall take precedence over the notarial status

document, founding documents, or other form of constitution of KMC.

The parties shall procure that the notarial status document, founding documents, or
other form of constitution of KME, reflect the provisions of this Agreement and in
the event of any conflict between any of the foregoing documents and this
Agreement the provisions of this Agreement will prevail and the foregoing
documents shall be deemed amended accordingly.

se
6 ee

AT
PA à 47
22
31. GENERAL
31.1 This document constitutes the sole record of the agreement between the parties in
regard to the subject matter thereof.
311.2 No party shall be bound by any express Or implied term, representation, warranty,
promise or the like, not recorded herein.
313 No addition to. variation or consensual cancellation of this Agreement shall be of

any force or effect uniess in writing and signed by or on behalf of all the parties.

31.4 No indulgence which any of the parties (‘the grantor”) may grant to anÿ other or
others of them ("the granice”) shall constitute a waiver of any of the rights of the
grantor, who shall not thereby be precluded from exercising any rights against the
grantee which might have arisen in the past or which may arise in the future.

315 The parties undertake at all mes to do al such things, to perform all such acts and
to take all such steps and to procure the doing of all such things, the performance
of all such actions and the taking of all such steps as may be open to them and
necessary for or incidental 10 the putting into effect or maintenance or the terms,
conditions and import of this Agreement and furthermore to act in good faith
towards each other and to co-operate with each other to the fullest extent.

31.6 All required formalities, undertakings, obligations, rights and other commitments
made pursuant Lo this Agreement are accepted as material by the parties hereto.

32. DOMICILIUM

32.1 Any notice or other document 10 be served under this Agreement may be delivered
or sent by prepaid first class or registered -post or telex or facsimile to the other
party to be served at the address set out below or at such other address as it may
have notificd to the other parties in accordance with this clause:

321.1 GECAMINES La Generale des Carrieres et des Mines
419 Avenue Kamanyola
B.P. 450, Lubumbashi

For attention:

Monsieur L' Administrateur Directeur General
Facsimile No: 090032 26768041

‘Telephone No: 090032 26768040.

TREMALT LIMITED 6 BOULEVARD GOERGES-FAVON
CH-1204 GENEVA
SWITZERLAND
P O BOX 5726
CH-1211 GENEVA 11
SWITZERLAND

T'EL: 44/22/321 6800
FAX: 44/22/321 6862

e , AE

23

322 Any party herelo shall be entitled to change its address as set out in clause 3.2
from time Lo time. provided that any NEW address selected by it shall be an address
other than a box number, and any such change shall only be effective upon receipt

of noce in writing by the other part of such change.

323 AÏl notices. demands, communications, legal process or payments intended for
either party shall be given, made or served as such party's address for the time
being.

32.4 A notice sent by onc party 10 another party shall be deemed to be received:

324.1 on the same day, if delivered by hand;

3242 on the same day, if sent by telex or facsimile;

32.45 on the recorded date of deliverÿ by post, which in the absence of proof to
the contrary shall be deemed to be 10 (ten) business days after the date of
posting.

32.5 Notwithstanding anything 10 the contrary herein contained a written notice or

communication actually received by a party shall be an adequate written notice or
communication to it notwithstanding that it was not sent to or delivered at its
chosen address.

THUS DONE AND SIGNED for and on behalf of GECAMINES at Kinshasa on this 1
day of January 2001 in the presence of {he undersigned witnesses:

AS WITNESSES:

GECAMINES

THUS DONE AND SIGNED for and on bchalf of TREMALT LIMITED on this 1 fs
A day of January 2001 in the presence of the undersigned witnesses:

TREMALT LTD

TFOris. A GREEN ER

ANNEXURE “A”

: MINING ZONE & CONCESSION AREA

a MIKADA

ARRET

EELLELENEELE

ANNEXURE *F"

TAILINGS TO BE TRANSFERRED FROM GECAMINES

1... Kakanda Tailings

2.  Kambove Tailings

& Ze 9

| D HT

ELLES EPFELEREULRSÉLERSS

œ mu oœ un à ww ND =

ANNEXURE “K"”

IDENTIFIED CONCESSIONS {MINING AND QUARRY)
[MINING CONCESSIONS AND QUARRY PERMITS]

Ci4

C15

C17

c18

c19 ‘

c21

C33

Luena & Kakoniwe Quarry Rights
ANNEXURE “L”

MINERAL DEPOSITS AND QUARRIES

] allKacole-deposis (21) all Saañ deposits:

(2) ahSinke2deposis {22} all Kiwana Il deposits:
3) all Guluwe deposits; (23) -alHtvita depesits; T
4) all Kakanda North & South deposits: (24) all Kahumbwe deposis:
S) all Bangwe deposits: | (25) all Disele deposits:

6) Tr (26} ail Lufomboshi deposits:
(7) al-Miebi deposits: (27) all Signal deposits:

BE) aWindigideposis | (28) all Mringwe-deposits:
S) all Shangulowe deposils: (29) Vat-Swembo deposils;
(10) allShinkotobwe deposits; (30) all Kufumabsambo deposits;
(11) all Kababankola deposits: (31) all Kasampi deposits;
(RP: alMukondo deposits; (32) a Kazilangwe deposils:
(13) ail Chimbedia deposits; (83) al Kalabi deposits:

(14) ai Taratala deposits: (34) all Kabdeïa deposits:
(18) alKamoya (1, 2 & 3) deposits: (35}-eiMende-deposits-.
(16] al Kambove deposits: (36) all Kakantwe quaries:
{17} all Ukasi-deposits: (87) <allLuena-quaries:

(18) al Sesa deposits; (38) Kepisi.

(19) all Kazibizi deposits:

(20) all Kamfundwa deposils;

PREMIER AVENANT A
L'ACCORD DE CREATION DE LA JOINT VENTURE
KABABANKOLA MINING COMPANY. SPRL

LA GENERALE DES CARRIERES ET DES MINES, Sociélé d'Etat à caractère industriel
et commercial, ayant son siège social à Lubumbashi, sis n° 419, avenue Kamanyola, Province
du Katanga. République Démocratique du Congo

ET

TREMALT LIMITED, Société Privée dûment constituée suivant les lois des Iles Vierges
Britanniques et ayant son siège social à Akara Building, 24 de Castro Street, Road Town,
Tortola

Vu l'accord intitulé « agreement for the formation of a joint venture company » conclu entre
les parties à Kinshasa, en RDC en date du 11 janvier 2001,

Attendu que ledit accord a été renforcé par la Convention Minière entre la République
Démocratique du Congo, la Société Kababankola Mining Company, Tremalt Limited et la

Générale des Carrières et des Mines, dûment approuvée par le décret présidentiel Nr 034/2001
du 18 Juin 2001 ;

Hydrocarbures daée du 19 mars 2002, laquelle justifie une révision de l’accurd du 11 janvier
2001 cité ci-avant suivant le prescrit de l’article 28 dudit accord ;

Vu la lettre Nr CAB/MINES-HYDRO/01/311/02 du 19 mars 2002 du Mimisire des Mines et * À
1L EST CONVENU CE QUI SUIT :

Article 1:

Les annexes « F », « K » et «L» de l'accord du 11 janvier 2001 sont annulées et remplacées

par les nouvelles annexes « B», « C » et « D » qui accompagnent le présent avenant et en font

partie intégrante. :

Article 2:

Toutes les références aux annexes «EF», «K» et «L» doivent être lues respectivement

«3»,«Cyet«D»

Ainsi fait ce 09 avni 2002 à Lubumbashi en double original chaque partie retenant Le sien.

LA GENERALE DES CARRIERES TREMALT LIMITED
L DES MAS _—_ f
! VA TN = _—- M, ;
— ) lu Le 5e £ À 4 | k L
SM À KALEMBWYE YUMB4 MONGA sit

Vice-Président du Comité de Geson President du Chmité estion
- Provisoue Provisoire
AVENANT No. 2 A L’ACCORD DE CREATION DE
LA JOINT VENTURE KABABANKOLA MINING COMPANY , SPRL

LA GENERALE DES CARRIERES ET DES MINES , Société d’Etat à caractère
industriel et commercial, ayant son siège social à Lubumbashi sis n° 419, avenue
Kamanyola, Province du Katanga, République Démocratique du Congo
(GECAMINES), d’une part ;

ET

TREMALT LIMITED, Société Privée dûment constituée suivant les lois des Isles
Vierges Britanniques et ayant son siège social à Akara Building, 24 de Castro Street,
Road Town, Tortola, d’autre part ;

Vu la convention intitulée « Agreement for'the formation of a joint venture
company » conclu entre les parties à Kinshasa, en République Démocratique du
Congo le 11 janvier 2001, lequel a été modifié par VAvenant n° 1 conclu entre les
parties en date du 9 avril 2002, à Lubumbashi ;

Vu la Convention Minière conclue entre la République Démocratique du Congo, la
Société Kababankola Mining Company SPRL, Tremalt Limited et la Générale des
Carrières et des Mines en date du 7 mars 2001, laquelle convention a été approuvée
par le Décret Présidentiel n° 034/2001 en date du 18 juin 2001 ;

Vu l avenant n° 1 à la Convention Minière précitée conclue entre les mêmes parties
en date du 15 Avril 2002 et approuvé par le Décret n° 002/2003 du 13 Janvier 2003 ;

Attendu que les parties conviennent que la Gecamines reprend ses droits aux
dividendes, dans la societé Kababankola Mining Company SPRL, qu’elle avait jadis
cédés au Gouvernement de la République Démocratique du Congo ;

JL EST CONVENU CE QUI SUIT
Article unique
L’Article 6.1.12 de la convention intitulée << Agreement for the formation of a joint

venture company>> est abrogé dans son intégralité.

Fait à Lubumbashi, le 15 jour du mois de janvier 2003

LA GENERALE DES CARRIERES TREMALT LIMITED
ET DES MINES

NE

FE.

